Citation Nr: 1145044	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-41 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989 and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that continued the 30 percent disability evaluation already assigned for PTSD at that time.  

In March 2010, the Veteran provided testimony at a Formal hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims folder.  

In September 2010, the RO increased the Veteran's disability rating for PTSD to 50 percent effective November 19, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In this regard, the Board notes that individual unemployability (TDIU) is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this issue is raised by the record in this case, without a specific claim from the Veteran.  Development will be requested below, if appellant does not desire to pursue this claim he should so indicate in writing to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the record reveals numerous inconsistencies pertaining to the Veteran's symptomatology of PTSD and his employability.  Nevertheless, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, there appear to be outstanding treatment records that may be relevant to the Veteran's claim and may assist in clarifying such inconsistencies.  Specifically, at the March 2010 Formal hearing, the Veteran testified that he and his wife separated in December 2009, and at the time of the March 2010 hearing, he was going through the divorce process.  The Veteran further testified that at some point following their separation, he presented at his wife's work in attempts to reconcile their relationship, however, his wife called the police.  Thereafter, the Veteran testified that the police came to his home so he could speak with his wife.  Allegedly, due to a verbal altercation with the police officer, he was escorted to jail which turned into a three week stay in "state prison."  Consequently, the under the terms of his probation, he reportedly received and was receiving either mandated or recommended treatment for anger management and family crisis.  

In contrast, only 6 months later at the September 2010 VA examination, the Veteran reported that the alleged altercation with his wife occurred at her workplace in front of many people and resulted in him feeling ashamed, and consequently, in his self-isolation.  He further reported that he was on probation for domestic violence and he was attending classes associated with domestic violence.  In this regard, the Board notes that VA treatment records dated through December 2009 reveal the Veteran's consistent denials of present or past physical violence.

Evidence received in August 2010, however, revealed that the Veteran was arrested in January 2010 for stalking.  In February 2010, he plead guilty to second degree stalking, which in the state of Connecticut is defined as when a person "...with intent to cause another person to fear for his/her physical safety, willfully and repeatedly follows or lies in wait for such other person and causes such other person to reasonably fear for his physical safety."  The Veteran was sentenced to 1 year in jail which was suspended for 2 years on probation.  

In light of the aforementioned inconsistencies, the clarification of which may potentially demonstrate worsening of the Veteran's PTSD symptomatology, it is necessary to obtain the police report associated with the Veteran's January 13, 2010 arrest, as well as any documentation pertaining to the terms of his probation, to include any associated state and/or private treatment records pertaining to the Veteran's mental health or anger management treatment.  

In addition, in August 2010, the Veteran submitted evidence indicating that he was in receipt of disability benefits from the Social Security Administration (SSA).  The associated SSA decision that granted disability benefits reveals that despite past SSA and VA treatment records indicating that the Veteran became unemployed in September 2007 as a result of the outsourcing of his job, the Veteran testified under oath at his July 2010 SSA hearing that his unemployment began in September 2007 and had continued ever since due to his forgetfulness and inability to concentrate which resulted in poor job performance.  

In this regard, the Board notes that in February 2009, the Veteran's cognitive symptoms such as forgetfulness and inattention were said to be insignificant yet related to his PTSD, among other things.  In addition, despite continued complaints of forgetfulness and inattention, VA treatment notes reveal that as late as January 2009, the Veteran boasted of his recent accomplishments in his work with his local VFW chapter, which included creating a website, acquiring grant money to up-grade the VFW house, and commissioning a statute.  In addition, in May 2009, it was noted that through April 2009, the Veteran served as an elected leader and commander of the VFW.  Nevertheless, the evidence submitted by the Veteran pertaining to the grant of SSA disability benefits reveal that disability was granted was due to "severe mental impairments" including PTSD and depression, which were opined to prevent the Veteran from sustaining sufficient concentration, persistence or pace to do even simple, routine tasks on a regular and continuing basis for 8 hours a day, 5 days a week, for a 40 hour work week or an equivalent work schedule.  The SSA further found that the Veteran had been under such disability since September 2007.  

Relevant ongoing medical records, if any, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the conflicting medical evidence of record with respect to the severity of the Veteran's PTSD and its effect on the Veteran's employability, the Board finds that a new examination is warranted to determine the current severity of the Veteran's PTSD symptoms and the impact of such symptoms on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected psychiatric disability, to include treatment records pertaining to the recommended and/or mandated treatment by the State of Connecticut in connection with the terms of his probation as alluded to at the March 2010 Formal hearing.  After securing any necessary release, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all VA vocational rehabilitation records and all relevant ongoing VA treatment records, if any, from the Newington VA Outpatient Clinic and from the West Haven VA Medical Center dating from July 2010 to the present.

2.  Obtain and associate with the claims file the police report dated January 13, 2010 pertaining to the Veteran's arrest in for stalking.

3.  Obtain and associate with the claims file any updated decision of the SSA to award or deny benefits to the Veteran and the records upon which SSA based its decision on dating since June 2009.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination by a psychiatrist or psychologist to determine the current severity of the Veteran's PTSD.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should document all psychiatric symptoms related to the Veteran's PTSD.  In addition, the examiner should provide an opinion as to whether the Veteran's PTSD symptomatology renders him unable to obtain or maintain gainful employment, without regard to age or nonservice connected conditions.

5.  After completing these actions, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs, to include adjudicating the issue of entitlement to a TDIU, to include entitlement to an extraschedular evaluation under 38 C.F.R. § 4.16(b).

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


